DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed on 03/05/2020. Claims 1-4 are presently pending and are presented for examination. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/05/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS was considered by the examiner. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a movement processing unit configured to generate an operation signal and a stop processing unit configured to brake the swing in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: in claim 1, an explanation or connection between the ability to halt the bucket arm and retract the bucket arm, because the Applicant's specification, see Paragraph 5, indicates that the stop processing unit prevents the movement of the arm. The Applicant must make clear why the same processor that stops the arm can also retract it. According to Paragraph 5 of the Applicant's specification, the act of moving, and thus retracting, the arm is the responsibility of the movement processing unit. Claims 2-3 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph based on their dependency from claim 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4 are rejected under 35 U.S.C. § 103 as being unpatentable over Ishibashi et al, JP-2002115271-A, and further in view of Kurokawa et al., US-20200299924-A1, hereinafter referred to as Ishibashi, and Kurokawa (Translations by EPO). 
As per claim 1
Ishibashi discloses [a] control device that controls a loading machine (the automatic driving controller 61 stores a teaching processing unit 600 - Ishibashi ¶18) including a swing body swinging about a center of swing thereof (a turning motor 110 for turning the turning body 11- Ishibashi ¶15) and a work equipment attached to the swing body and having a bucket, comprising (a boom cylinder 120 for driving the boom 12, and an arm cylinder 130 for driving the arm 13 - Ishibashi ¶15 and Fig 1 (1)): a movement processing unit configured to generate an operation signal of the work equipment (As shown in detail in FIG. 2, the automatic driving controller 61 includes a teaching processing unit 600 - Ishibashi ¶18) and the swing body for moving the bucket to a loading point (a revolving body 10 which is pivotally mounted on the traveling body 11, earth discharge position– Ishibashi ¶15, ¶23 and Figs 4 A-D) based on an start command (a start button (START) 504 for starting an engine of the automatic operation shovel 1 - Ishibashi ¶20), of an automatic movement of the bucket (The automatic driving controller 61…A drive current is output to each of the proportional solenoid valves 62 for operating the boom 12, the arm 13, and the bucket 14- Ishibashi ¶24 and ¶27); and a stop processing unit configured to brake the swing of the swing body (the calculation from the teaching position data output from the teaching position output part 606 so that the automatic driving shovel 1 operates smoothly - Ishibashi ¶18), based on a stop command of the automatic movement of the bucket (When an operation stop button 500 provided in an operation box 5 is operated from this state, automatic operation of an automatic operation shovel 1 is stopped – Ishibashi ¶25), and further configured to generate an operation signal for retracting the work equipment (and a standby position button 502 for retracting the automatic operation shovel 1 to a position allowing the operator to get on and off at the end of the automatic operation or the like are provided - Ishibashi ¶20).
Ishibashi does not teach when a height of the bucket is lower than the loading point.
However, Kurokawa teaches when a height of the bucket is lower than the loading point (Furthermore, the machine guidance device 50 may automatically assist with the movement of the attachment so that the working part of the attachment will not enter the approach limit area. Specifically, for example, when the operator manually performs an arm closing operation, the automatic control part 54 invalidates the operation of the arm operating lever in response to determining that the teeth tips of the bucket 6 go on to enter the approach limit area. Alternatively, the automatic control part 54 may prevent the teeth tips of the bucket 6 from entering the approach limit area by automatically extending the boom cylinder 7 to raise the boom 4 – Kurokawa ¶143).
Ishibashi discloses an excavator with a computer. Kurokawa teaches an excavator that detects when the operator commands the arm to enter a restricted area, whose computer then invalidates the operator’s commands and raises the arm to avoid the restricted area. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ishibashi an excavator with a computer by an excavator that detects when the operator commands the arm to enter a restricted area, whose computer then invalidates the operator’s commands and raises the arm to avoid the restricted area, as taught by Kurokawa, to prevent the bucket from entering an area that might cause damage in the event an operator commands such movement.
As per claim 2
Ishibashi in view of Kurokawa, discloses [t]he control device according to claim 1, and Ishibashi further discloses wherein the stop processing unit stops generating an operation signal for (the calculation from the teaching position data output from the teaching position output part 606 so that the automatic driving shovel 1 operates smoothly - Ishibashi ¶18). 
Ishibashi does not teach raising the work equipment when the height of the bucket is equal to or higher than the loading point.
However, Kurokawa teaches raising the work equipment when the height of the bucket is equal to or higher than the loading point (Furthermore, the machine guidance device 50 may automatically assist with the movement of the attachment so that the working part of the attachment will not enter the approach limit area. Specifically, for example, when the operator manually performs an arm closing operation, the automatic control part 54 invalidates the operation of the arm operating lever in response to determining that the teeth tips of the bucket 6 go on to enter the approach limit area. Alternatively, the automatic control part 54 may prevent the teeth tips of the bucket 6 from entering the approach limit area by automatically extending the boom cylinder 7 to raise the boom 4 – Kurokawa ¶143).
Ishibashi discloses an excavator with a computer. Kurokawa teaches an excavator that detects when the operator commands the arm to enter a restricted area, whose computer then invalidates the operator’s commands and raises the arm to avoid the restricted area. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ishibashi an excavator with a computer by an excavator that detects when the operator commands the arm to enter a restricted area, whose computer then invalidates the operator’s commands and raises the arm to avoid the restricted area, as taught by Kurokawa, to prevent the bucket from entering an area that might cause damage in the event an operator commands such movement.
As per claim 4
Ishibashi in view of Kurokawa, discloses [a] control method for a loading machine (A data transfer device and a transmission antenna are provided for transmitting the detected crushed stone level signal to a control device of an automatic driving shovel - Ishibashi ¶4), that includes a swing body swinging about a center of swing thereof (a turning motor 110 for turning the turning body 11- Ishibashi ¶15), and a work equipment attached to the swing body and having a bucket comprising the steps of (a boom cylinder 120 for driving the boom 12, and an arm cylinder 130 for driving the arm 13 - Ishibashi ¶15 and Fig 1 (1)): generating an operation signal of the work equipment (As shown in detail in FIG. 2, the automatic driving controller 61 includes a teaching processing unit 600 - Ishibashi ¶18), and the swing body for moving the bucket to a loading point (a revolving body 10 which is pivotally mounted on the traveling body 11, earth discharge position– Ishibashi ¶15, ¶23 and Figs 4 A-D) when receiving a start command of an automatic movement of the bucket (an operation start button 501 for starting the automatic operation of the automatic operation excavator 1 – Ishibashi ¶20); braking the swing of the swing body when receiving a stop command of the automatic movement of the bucket (the calculation from the teaching position data output from the teaching position output part 606 so that the automatic driving shovel 1 operates smoothly - Ishibashi ¶18); and generating an operation signal for retracting the work equipment when receiving the stop command (and a standby position button 502 for retracting the automatic operation shovel 1 to a position allowing the operator to get on and off at the end of the automatic operation or the like are provided - Ishibashi ¶20), of the automatic movement of the bucket (the automatic driving shovel is automatically stopped before the loading operation, so that the automatic driving shovel can be operated according to the processing capacity of the crushing crusher - Ishibashi ¶4). 
Ishibashi does not teach and when the height of the bucket is lower than the loading point.
However, Kurokawa teaches and when a height of the bucket is lower than the loading point (Furthermore, the machine guidance device 50 may automatically assist with the movement of the attachment so that the working part of the attachment will not enter the approach limit area. Specifically, for example, when the operator manually performs an arm closing operation, the automatic control part 54 invalidates the operation of the arm operating lever in response to determining that the teeth tips of the bucket 6 go on to enter the approach limit area. Alternatively, the automatic control part 54 may prevent the teeth tips of the bucket 6 from entering the approach limit area by automatically extending the boom cylinder 7 to raise the boom 4 – Kurokawa ¶143).
Ishibashi discloses an excavator with a computer. Kurokawa teaches an excavator that detects when the operator commands the arm to enter a restricted area, whose computer then invalidates the operator’s commands and raises the arm to avoid the restricted area. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ishibashi an excavator with a computer by an excavator that detects when the operator commands the arm to enter a restricted area, whose computer then invalidates the operator’s commands and raises the arm to avoid the restricted area, as taught by Kurokawa, to prevent the bucket from entering an area that might cause damage in the event an operator commands such movement.  
Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Ishibashi and Kurokawa, as per claim 1, and further in view of Kamado et al., US-20170058490-A1, hereinafter referred to as Ishibashi, Kurokawa, and Kamado (Translations by EPO).
As per claim 3
Ishibashi in view of Kurokawa, discloses [t]he control device according to claim 1, and Ishibashi further discloses wherein the stop processing unit (the calculation from the teaching position data output from the teaching position output part 606 so that the automatic driving shovel 1 operates smoothly - Ishibashi ¶18).
Ishibashi does not teach stops generating an operation signal for raising the work equipment when a swing speed of the swing body becomes less than a predetermined speed.
However, Kurokawa teaches for raising the work equipment (Furthermore, the machine guidance device 50 may automatically assist with the movement of the attachment so that the working part of the attachment will not enter the approach limit area. Specifically, for example, when the operator manually performs an arm closing operation, the automatic control part 54 invalidates the operation of the arm operating lever in response to determining that the teeth tips of the bucket 6 go on to enter the approach limit area. Alternatively, the automatic control part 54 may prevent the teeth tips of the bucket 6 from entering the approach limit area by automatically extending the boom cylinder 7 to raise the boom 4 – Kurokawa ¶143).
Ishibashi discloses an excavator with a computer. Kurokawa teaches an excavator that detects when the operator commands the arm to enter a restricted area, whose computer then invalidates the operator’s commands and raises the arm to avoid the restricted area. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ishibashi an excavator with a computer by an excavator that detects when the operator commands the arm to enter a restricted area, whose computer then invalidates the operator’s commands and raises the arm to avoid the restricted area, as taught by Kurokawa, to prevent the bucket from entering an area that might cause damage in the event an operator commands such movement.  
However, Kamado teaches stops generating an operation signal, when a swing speed of the swing body becomes less than a predetermined speed (The revolving body 3 is revolved due to being driven by a revolving motor 32 (refer to FIG. 2) which will be described later, In detail, the system stop conditions are when both of the following two conditions are satisfied…Condition 1—The operation speed of the revolving motor 32 is reduced to be equal or less than a predetermined speed…Condition 2—The torque command value to the power generator motor 31 is zero. Accordingly, the entire system of the electrical equipment system is stopped when the operation speed of the revolving motor 32 is reduced to be equal or less than a predetermined speed and power generating using the power generator motor 31 is stopped after the output torque of the engine is reduced and there is a command to stop the revolving motor 32 due to the second level of output restrictions. Kamado ¶36, ¶107-110).
Ishibashi discloses an excavator with a computer. Kamado teaches an excavator where the rotational speed of the main body goes below a threshold, the electrical system is turned off, cutting power and preventing any computers from transmitting instructions. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ishibashi an excavator with a computer by an excavator where the rotational speed of the main body goes below a threshold, the electrical system is turned off, cutting power and preventing any computers from transmitting instructions, as taught by Kamado, to prevent unwanted activation of the excavator’s parts when the excavator’s body’s rotational rate is below a threshold. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIS ASIM SHAIKH whose telephone number is (571)272-6426. The examiner can normally be reached 8:00-5:30 M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 3668. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.A.S./Examiner, Art Unit 3668

                                                                                                                                                                                                     /Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668